IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00026-CV

ELIZABETH CADY, INDIVIDUALLY AND
ON BEHALF OF THE ESTATE OF DONALD
JASON WILDE, DECEASED,
                                                     Appellant
v.

JIMMIE LEE CARGILE AND TEXAS PREMIER
RESOURCES, LLC,
                                                     Appellees


                          From the 249th District Court
                             Johnson County, Texas
                           Trial Court No. C201100149


                                      ORDER


      Appellant’s motion for rehearing is denied.



                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed June 4, 2015